DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-13 and 15 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 10/23/2019, 05/26/2020, and 08/23/2021 have been taken into account.

Response to Amendment
In the amendment dated 12/09/2021, the following has occurred: Claims 1, 4, 6, 11, and 13 have been amended; Claim 14 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “As acknowledged by the Examiner during the telephonic interview, each one of the Debus and Glasl references fails to disclose or suggest at least the following features of amended independent Claim 1: " "wherein the clasp includes a connection section connecting an upper part and a lower part together in a spaced-apart relationship, a first actuating end forms a first free end of the upper part and a second actuating end forms a second free end of the lower part, the plug-in nut projects out of the aperture by way of the first free end and the second free end;" and " "wherein the clasp further includes at least one of a first projecting contact claw extending from the connection section, and a second projecting contact claw extending from the lower part between the second actuating end and the connection section."… With respect to the present application, even if it were obvious to combine the references as proposed in the Office Action, which Applicant maintains that it would not have been, the proposed combination fails to disclose or suggest each and every feature of amended Claim 1. The cited art thus fails to render obvious amended independent Claim 1 and those claims dependent therefrom. Applicant respectfully requests reconsideration and withdrawal of the outstanding 35 U.S.C. § 103 rejections.” – The examiner indicated in the interview that more detailed language directed towards the position of the claws would distinguish over the structure in Glasl, however the language presented in the amendment fails to do so as the structure in Glasl teaches multiple claws that read on the newly added limitations. Further detail with respect to how the claws relate to the structure of the bracket is required. Additionally, the examiner has cited in the PTO-892 additional references found in an updated search that could be used to reject the independent claim under 35 USC § 102.
	Additionally, the amendments have overcome the 112 rejection set forth in the previous action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Debus et al. (US Patent No. 4,643,319) in view of Glasl (DE 10 2014 212 278).
Claim 1, Debus discloses a fastening arrangement comprising a profile strut (Debus: Fig. 7; 11) and a plug-in nut (Debus: Fig. 7-9; 31) mounted in an aperture (Debus: Fig. 7; 20, 21) of the profile strut, wherein the plug-in nut has a threaded nut (Debus: Fig. 7-9; 32), wherein the plug-in nut has a first end (Debus: Fig. 7-9; 35), via which the plug-in nut projects out of the aperture.  
Debus fails to disclose a plug-in nut having a threaded nut held on a clasp, wherein the clasp includes a connection section connecting an upper part and a lower part together in a spaced-apart relationship, a first actuating end forms a first free end of the upper part and a second actuating end forms a second free end of the lower part, the plug-in nut projects out of the aperture by way of the first free end and the second free end; wherein the clasp further includes at least one of a first projecting contact claw extending from the connection section, and a second projecting contact claw extending from the lower part between the second actuating end and the connection section; and wherein in a locking position of the first actuating end and the second actuating end  relative to each other an edge of the aperture is received in a receptacle of the clasp. However, Glasl teaches a plug-in nut (Glasl: Fig. 1-3; 1-5) having a threaded nut (Glasl: Fig. 1-3; 2) held on a clasp (Glasl: Fig. 1-3; 1), wherein the clasp includes a connection section connecting an upper part (Glasl: Annotated Fig. 3; U) and a lower part (Glasl: Annotated Fig. 3; L) together in a spaced-apart relationship, a first actuating end (Glasl: Annotated Fig. 3; 3) forms a first free end of the upper part and a second actuating end (Glasl: Annotated Fig. 3; 3) forms a second free end of the lower part, the plug-in nut projects out of the aperture by way of the first free end and the second free end; wherein the clasp further includes at least one of a first projecting contact claw (Glasl: Fig. 1-3; 4) extending from the connection section, and a second projecting contact claw (Glasl: Annotated Fig. 3; X) extending from the lower part between the second actuating end and the connection section; and wherein in a locking position of the first actuating end and the second actuating end relative (Glasl: Annotated Fig. 3; R1, R2) of the clasp (Glasl: [0027]).
Debus and Glasl are analogous because they are from the same field of endeavor or a similar problem solving area e.g. electrical device mounting hardware and plug-in nuts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug-in nut of Debus with the nut and clamp structure from Glasl, with a reasonable expectation of success, in order to provide a low-weight nut that is capable of clipping itself onto the strut, thereby better securing the nut in position and enabling it to be removed when necessary; as well as a nut having a material composition and limited contact with the strut that helps to prevent corrosion within the housing (Glasl: [0002], [0027]-[0028], [0031]).
Regarding Claim 2, Debus, as modified, teaches the fastening arrangement according to claim 1, in which the receptacle (Glasl: Annotated Fig. 3; R1, R2) is substantially U-shaped and formed on the first or the second actuating end (Glasl: Fig. 1-3; 3). 
Regarding Claim 3, Debus, as modified, teaches the fastening arrangement according to claim 1, in which the receptacle (Glasl: Annotated Fig. 3; R1, R2) is arranged between the first or the second actuating end (Glasl: Fig. 1-3; 3) and the threaded nut (Glasl: Fig. 1-3; 2).
Regarding Claim 4, Debus, as modified, teaches the fastening arrangement according to claim 1, in which the clasp (Glasl: Fig. 1-3; 1) is a shaped sheet metal part and the receptacle (Glasl: Annotated Fig. 3; R1, R2) is a U-shaped sheet metal folded edge.  
Regarding Claim 5, Debus, as modified, teaches the fastening arrangement according to claim 1, in which the receptacle (Glasl: Annotated Fig. 3; R1, R2) has boundary walls (Glasl: Annotated Fig. 3; B1, B2) spaced apart from each other, of which a first boundary wall (Glasl: Annotated Fig. 3; B1), in the locking position, is arranged in front of an inner side of the edge of the aperture (Debus: Fig. 7; 20, 21), and of which a second boundary wall (Glasl: Annotated Fig. 3; B2), in the locking position, is arranged in front of an outer side of the edge of the aperture, opposite the inner side.  
Regarding Claim 6, Debus, as modified, teaches the fastening arrangement according to claim 1, in which at least one of the actuating ends (Glasl: Fig. 1-3; 3) in a portion, with which the actuating end passes through the aperture (Debus: Fig. 7; 20, 21), has a dimension in the longitudinal direction of the edge accommodated in the receptacle (Glasl: Annotated Fig. 3; R1, R2), which dimension corresponds to a length of the edge in the longitudinal direction.
Regarding Claim 7, Debus, as modified, teaches the fastening arrangement according claim 1, in which, in a release position of the actuating ends (Glasl: Fig. 1-3; 3) relative to each other in which the actuating ends are displaced relative to each other compared to the locking position, the edge of the aperture (Debus: Fig. 7; 20, 21) is out of engagement with the receptacle (Glasl: Annotated Fig. 3; R1, R2) of the clasp (Glasl: Fig. 1-3; 1). 
Regarding Claim 8, Debus, as modified, teaches the fastening arrangement according claim 1, in which the actuating ends (Glasl: Fig. 1-3; 3) each have a handle (Glasl: Annotated Fig. 3; H1, H2) which protrude at a distance from each other through the aperture (Debus: Fig. 7; 20, 21) via an outer side of the profile strut (Debus: Fig. 7; 11) and which can be transferred from the locking position into a release position against mechanical preloading of the clasp (Glasl: Fig. 1-3; 1).  
Regarding Claim 9, Debus, as modified, teaches the fastening arrangement according to claim 1, in which the actuating ends (Glasl: Fig. 1-3; 3) are overlappingly arranged in front of a profile side of the profile strut (Debus: Fig. 7; 11) having the aperture (Debus: Fig. 7; 20, 21) and have aligned tool openings (Glasl: Annotated Fig. 1; O1, O2).
Regarding Claim 10, Debus, as modified, teaches the fastening arrangement according to claim 9, in which the aligned tool openings (Glasl: Annotated Fig. 1; O1, O2) form a tool insertion opening which is delimited by a first boundary edge of a first of the tool openings (Glasl: Annotated Fig. 1; O1) and oppositely by a second boundary edge of a second of the tool openings (Glasl: Annotated Fig. 1; O2).  
Regarding Claim 15, Debus, as modified, teaches a switch cabinet housing with a fastening arrangement according to claim 1, wherein the profile strut (Debus: Fig. 7; 11) is either a profile strut of a frame of the switch cabinet housing or an interior component for the interior installation of the switch cabinet housing, in particular a mounting chassis.


    PNG
    media_image1.png
    547
    739
    media_image1.png
    Greyscale

I: Glasl; Annotated Fig. 1

    PNG
    media_image2.png
    610
    710
    media_image2.png
    Greyscale

II: Glasl; Annotated Fig. 3

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631